Exhibit Subsidiary State of Incorporation or Organization 1 COMMERCE REALTY L.L.C. NJ 1 EXECUTIVE REALTY L.L.C. NJ 1 JEFFERSON REALTY L.L.C. NJ 2 COMMERCE REALTY L.L.C. NJ 2 EXECUTIVE REALTY L.L.C. NJ 2 PARAGON REALTY L.L.C. DE 2 TWOSOME REALTY L.L.C. NJ 3 CAMPUS REALTY LLC DE 3 ODELL REALTY L.L.C. NY 3 PARAGON REALTY L.L.C. DE 4 GATEHALL REALTY L.L.C. NJ 4 PARAGON REALTY L.L.C. NJ 4 SENTRY HOLDING L.L.C. DE 4 SENTRY REALTY L.L.C. DE 5 WOOD HOLLOW REALTY, L.L.C. NJ 5/6 SKYLINE REALTY L.L.C. NY 6 PARSIPPANY L.L.C. NJ 9 CAMPUS REALTY L.L.C. NJ 11 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 12 SKYLINE ASSOCIATES L.L.C. NY 12 VREELAND REALTY L.L.C. DE 14/16 SKYLINE REALTY L.L.C. NY 14 COMMERCE REALTY L.L.C. NJ 20 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 25 COMMERCE REALTY, L.L.C. NJ 30 TWOSOME REALTY L.L.C. NJ 31 TWOSOME REALTY L.L.C. NJ 35 WATERVIEW HOLDING L.L.C. DE 35 WATERVIEW SPE LLC DE 40 TWOSOME REALTY L.L.C. NJ 41 TWOSOME REALTY L.L.C. NJ 50 TWOSOME REALTY L.L.C. NJ 55 CORPORATE REALTY L.L.C. DE 78/PINSON PARTNERS L.L.C. NJ 97 FORSTER REALTY L.L.C. NJ L.L.C. NJ 100 WILLOWBROOK REALTY L.L.C. DE 101 COMMERCE REALTY L.L.C. NJ 101 EXECUTIVE REALTY L.L.C. NJ 102 EXECUTIVE REALTY L.L.C. NJ 105 CHALLENGER HOLDING L.L.C. DE 105 CHALLENGER OWNER LLC NJ 120 PASSAIC STREET L.L.C. NJ 201 COMMERCE REALTY L.L.C. NJ 201 WILLOWBROOK FUNDING L.L.C. NJ 225 CORPORATE REALTY L.L.C. NY 225 EXECUTIVE REALTY L.L.C. NJ 232 STRAWBRIDGE REALTY L.L.C. NJ 300 HORIZON REALTY L.L.C. NJ 300 TICE REALTY ASSOCIATES L.L.C. NJ 343 THORNALL HOLDING L.L.C. DE 343 THORNALL SPE LLC DE 395 W. PASSAIC L.L.C. NJ 400 CHESTNUT REALTY L.L.C. NJ 400 RELLA REALTY ASSOCIATES L.L.C. NY 461 FROM REALTY L.L.C. NJ 470 CHESTNUT REALTY L.L.C. NJ 500 COLUMBIA TURNPIKE ASSOCIATES L.L.C. NJ 500 WEST PUTNAM L.L.C. CT 530 CHESTNUT REALTY L.L.C. NJ 600 HORIZON CENTER L.L.C. NJ NJ 800 MAIN STREET, L.L.C. DE 1256 N. CHURCH REALTY L.L.C. NJ 1266 SOUNDVIEW REALTY L.L.C. CT 1507 LANCER REALTY L.L.C. NJ 1717 REALTY ASSOCIATES L.L.C. NJ A-B OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP DE AIRPORT PROPERTIES ASSOCIATES L.L.C. NJ BELMAR REALTY PARTNERS, LLC DE BMP MOORESTOWN REALTY L.L.C. NJ BMP SOUTH REALTY L.L.C. NJ BRIDGE PLAZA REALTY ASSOCIATES L.L.C. NJ C.W. ASSOCIATES L.L.C. NJ C-D OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP DE CAL-HARBOR II& III URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR IV URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR V LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR V URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR VI URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR VII LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR VII URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR SO. PIER URBAN RENEWAL ASSOCIATES L.P. NJ CALI HARBORSIDE (FEE) ASSOCIATES L.P. NJ CAMPUS CONSERVATION AND MANAGEMENT, INC. NJ CENTURY PLAZA ASSOCIATES L.L.C. NJ CLEARBROOK ROAD ASSOCIATES L.L.C. NY COLLEGE ROAD REALTY L.L.C. NJ COMMERCENTER REALTY ASSOCIATES L.L.C. NJ CROSS WESTCHESTER REALTY ASSOCIATES L.L.C. NY CWLT ROSELAND EXCHANGE L.L.C. NJ D.B.C. REALTY L.L.C. NJ ELEVENTH SPRINGHILL LAKE ASSOCIATES, LLC MD ELMSFORD REALTY ASSOCIATES L.L.C. NY EMPIRE STATE VEHICLE LEASING L.L.C. NY FIVE SENTRY REALTY ASSOCIATES L.P. PA FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.C. DE GARDEN STATE VEHICLE LEASING L.L.C. NJ GMW VILLAGE ASSOCIATES, L.L.C. DE GALE CONSTRUCTION COMPANY, INC. PA GALE MICHIGAN MANAGEMENT LLC DE GREENBELT/SPRINGHILL LAKE ASSOCIATES L.L.C. MD HARBORSIDE HOSPITALITY CORP. NJ HORIZON CENTER REALTY ASSOCIATES L.L.C. NJ JUMPING BROOK REALTY ASSOCIATES L.L.C. NJ KEMBLE PLAZA II REALTY L.L.C. NJ KEYSTONE VEHICLE LEASING L.L.C. PA KNIGHTSBRIDGE REALTY L.L.C. NJ LINWOOD REALTY L.L.C. NJ LITTLETON REALTY ASSOCIATES L.L.C. NJ M-C 3 AAA L.L.C. NJ M-C 3 CAMPUS, LLC DE M-C 5 AAA L.L.C. NJ M-C 6 AAA L.L.C. NJ M-C DE M-C L.L.C. DE M-C , LLC DE M-C , LLC DE M-C BELMAR, LLC DE M-C CALIFORNIA SERVICES, INC. DE M-C CAPITOL ASSOCIATES L.L.C. DE M-C CHURCH REALTY L.L.C. NJ M-C HARBORSIDE PROMENADE LLC NJ M-C HARSIMUS PARTNERS L.L.C. NJ M-C HUDSON LLC NJ M-C HUDSON STREET LLC NJ M-C KIMBALL, LLC DE M-C LENOLA REALTY L.L.C. NJ M-C METROPOLITAN REALTY L.L.C. NJ M-C MICHIGAN INC. DE M-C NEWARK L.L.C. DE M-C PENN MANAGEMENT TRUST MD M-C PLAZA II & III LLC NJ M-C PLAZA IV LLC NJ M-C PLAZA V LLC NJ M-C PLAZA VI & VII LLC NJ M-C PLAZA VI LLC NJ M-C PLAZA VII LLC NJ M-C PROPERTIES CO. REALTY L.L.C. NJ M-C RED BANK REALTY L.L.C. NJ M-C ROCKLAND PARTNERS L.P. NY M-C ROSETREE REALTY, LLC PA M-C ROUTE 93 REALTY L.L.C. DE M-C SOUTH GOLD L.L.C. NJ M-C TRANSIT, LLC DE M-C VREELAND, LLC DE M-C WASHINGTON STREET L.L.C. DE M-C/SHARK JV, LLC DE MACK-CALI ADVANTAGE SERVICES CORPORATION DE MACK-CALI AIRPORT REALTY ASSOCIATES L.P. PA MACK-CALI B PROPERTIES, L.L.C. NJ MACK-CALI BELMAR REALTY LLC DE MACK-CALI BRIDGEWATER CO., L.P. NJ MACK-CALI BUILDING V ASSOCIATES L.L.C. NJ MACK-CALI BUSINESS CAMPUS ASSOCIATES, INC. NJ MACK-CALI CALIFORNIA DEVELOPMENT ASSOCIATES L.P. CA MACK-CALI CALIFORNIA PARTNERS L.P. CA MACK-CALI CAMPUS REALTY L.L.C. NJ MACK-CALI CHESTNUT RIDGE, L.L.C. NJ MACK-CALI CW REALTY ASSOCIATES L.L.C. NY MACK-CALI D.C. MANAGEMENT CORP DE MACK-CALI E-COMMERCE L.L.C. DE MACK-CALI EAST LAKEMONT L.L.C. NJ MACK-CALI F PROPERTIES L.P. NJ MACK-CALI FACILITY, LLC NJ MACK-CALI FREEHOLD L.L.C. NJ MACK-CALI GLENDALE LIMITED PARTNERSHIP AZ MACK-CALI HAMILTON, L.L.C. NJ MACK-CALI HOLMDEL L.L.C. DE MACK-CALI JOHNSON ROAD L.L.C. NJ MACK-CALI MANAGEMENT L.L.C. DE MACK-CALI MATAWAN L.L.C. NJ MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C. NJ MACK-CALI MEADOWLANDS SPECIAL L.L.C. NJ MACK-CALI MID-WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI MORRIS REALTY L.L.C. NJ MACK-CALI PENNSYLVANIA REALTY ASSOCIATES L.P. PA MACK-CALI PLAZA I L.L.C. NJ MACK-CALI PROPERTY TRUST MD MACK-CALI REALTY ACQUISITION CORP. DE MACK-CALI REALTY CONSTRUCTION CORPORATION NJ MACK-CALI REALTY, L.P. DE MACK-CALI SERVICES, INC. NJ MACK-CALI SHORT HILLS L.L.C. NJ MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI SPRINGING L.L.C. DE MACK-CALI SUB I, INC. DE MACK-CALI SUB III, INC. DE MACK-CALI SUB VI, INC. DE MACK-CALI SUB X, INC. DE MACK-CALI SUB XI, INC. DE MACK-CALI SUB XIV, INC. DE MACK-CALI SUB XV, TRUST MD MACK-CALI SUB XVII, INC. DE MACK-CALI SUB XXII, INC. DE MACK-CALI TAXTER ASSOCIATES L.L.C. NY MACK-CALI TEXAS PROPERTY L.P. TX MACK-CALI TRANSIT VILLAGE LLC DE MACK-CALI TRS HOLDING CORPORATION DE MACK-CALI VENTURES L.L.C. DE MACK-CALI WOODBRIDGE L.L.C. NJ MACK-CALI WP REALTY ASSOCIATES L.L.C. NY MACK-CALI-R COMPANY NO. 1 L.P. NJ MAIN-MARTINE MAINTENANCE CORP. NY MAPLE 4 CAMPUS REALTY L.L.C. NJ MAPLE 6 CAMPUS REALTY L.L.C. NJ MC HUDSON HOLDING L.L.C. NJ MC HUDSON REALTY L.L.C. NJ MC ONE RIVER GENERAL L.L.C. NJ MC ONE RIVER LIMITED L.L.C. NJ MCPT TRS HOLDING CORPORATION DE MCPT TRUST DE MCRC TRUST DE MC-SJP PINSON DEVELOPMENT, L.L.C. DE MID-WEST MAINTENANCE CORP. NY MID-WESTCHESTER REALTY ASSOCIATES L.L.C. NY MONMOUTH/ATLANTIC REALTY ASSOCIATES L.L.C. NJ MONUMENT DE MONUMENT HOLDING L.L.C. DE MOORESTOWN REALTY ASSOCIATES L.L.C. NJ MOUNT AIRY REALTY ASSOCIATES L.L.C. NJ MOUNTAINVIEW REALTY L.L.C. NJ NEWARK CENTER HOLDING L.L.C. DE OFFICE ASSOCIATES L.L.C. NJ ONE RIVER ASSOCIATES NJ ONE SYLVAN REALTY, L.L.C. NJ PALLADIUM REALTY L.L.C. NJ PARSIPPANY 4/5 REALTY L.L.C. NJ PARSIPPANY CAMPUS REALTY ASSOCIATES L.L.C. NJ PHELAN REALTY ASSOCIATES L.P. CA PLAZA VIII & IX ASSOCIATES L.L.C. NJ PRINCETON CORPORATE CENTER REALTY ASSOCIATES L.L.C. NJ PRINCETON JUNCTION METRO OFFICE CENTER ASSOCIATES, INC. NJ PRINCETON OVERLOOK REALTY L.L.C. NJ RAMLAND REALTY ASSOCIATES L.L.C. NY ROSELAND II L.L.C. NJ ROSELAND OWNERS ASSOCIATES L.L.C. NJ SENTRY PARK WEST L.L.C. PA SIX COMMERCE DRIVE ASSOCIATES L.L.C. NJ SIXTEENTH SPRINGHILL LAKES ASSOCIATES L.L.C. MD SKYLINE REALTY L.L.C. NY SO. WESTCHESTER REALTY ASSOCIATES L.L.C. NY SOUTH-WEST MAINTENANCE CORP. NY STEVENS AIRPORT REALTY ASSOCIATES L.P. PA SYLVAN/CAMPUS REALTY L.L.C. NJ TALLEY MAINTENANCE CORP. NY TALLEYRAND REALTY ASSOCIATES L.L.C. NY TENTH SPRINGHILL LAKE ASSOCIATES, LLC DE TERRI REALTY ASSOCIATES L.L.C. NJ THE GALE COMPANY, L.L.C. NJ THE GALE CONSTRUCTION COMPANY, L.L.C. DE THE GALE CONSTRUCTION SERVICES COMPANY, L.L.C. DE THE GALE CONTRACTING COMPANY, L.L.C. DE THE GALE INVESTMENT SERVICES COMPANY, L.L.C. DE THE GALE MANAGEMENT COMPANY, L.L.C. DE THE GALE REAL ESTATE ADVISORS COMPANY, L.L.C. DE THE GALE REAL ESTATE SERVICES COMPANY L.L.C. DE THE GALE SERVICES COMPANY, L.L.C. DE THE HORIZON CENTER PROPERTY OWNERS ASSOCIATION, INC. NJ TRIAD REALTY ASSOCIATES L.L.C. DE TRIAD REALTY HOLDINGS L.L.C. DE TWELFTH SPRINGHILL LAKE ASSOCIATES, LLC MD VAUGHN PARTNERS L.L.C. NJ VAUGHN PRINCETON ASSOCIATES L.L.C. NJ WEST AVENUE REALTY ASSOCIATES L.L.C. CT WEST-AVE. MAINTENANCE CORP. CT WHITE PLAINS REALTY ASSOCIATES L.L.C. NY
